Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonthron (US 20050225481).
Regarding claim 1, Bonthron teaches:
an aperture antenna ( This arrangement is similar to the arrangement in FIG. 2C with the exception that the beam sharpening means 304 uses a reflector antenna with waveguide feeds(0208))
compact (The removal of receiver gating makes the arrangement more compact and potentially lower cost(0277))
polarimetric (Polarized signal radiation is emitted from the open end of waveguide feed 427 with path directions as indicated by the rays 494 (0380))
monopulse waveguide antenna feed configured to communicate with said aperture antenna (Two waveguide feeds 425b could be used, for example, which could provide target angle calculation capability through amplitude monopulse and/or phase monopulse direction finding techniques, in addition to target range and/or velocity determination(0384))
Regaridng claim 2, Bonthron teaches wherein said aperture antenna comprises one of an reflector antenna and a lens antenna (a lens or plurality of lenses, a reflector antenna(0204)).
Regarding claim 3, Bonthron teaches wherein said compact polarimetric monopiulse waveguide antenna feed comprises: a monopulse antenna feed configured to communicate with said aperture antenna (FIG. 47A illustrates the top view of a twist-reflector antenna with waveguide feeds arrangement known to those skilled in the art (0380))
a compact polarimetric monopulse feed network configured to communicate with said monopulse antenna feed (The integrated waveguide feeds can represent the entire feed network for this antenna, or they can be fed by a separate feed network or feed distribution means(0380))

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 7,8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonthron (US 20050225481) in view of Ehret(US 8345716) 
Regarding claim 7, Bonthron teaches the limitations set forth above but fails to teach:
wherein said compact polarimetric monopulse feed network comprises: a plurality of receiver output ports corresponding to a plurality of vertical receiver beams and a plurality of horizontal receiver beams 
transmitter input port corresponding to a radar transmitter signal, said compact polarimetric monopulse feed network generating a circular polarization transmitter beam by transforming the radar transmitter signal to circular polarization 
However, Ehret teaches:
wherein said compact polarimetric monopulse feed network comprises: a plurality of receiver output ports corresponding to a plurality of vertical receiver beams and a plurality of horizontal receiver beams (Col 1, line 67 – Col 1, line 5))
transmitter input port corresponding to a radar transmitter signal, said compact polarimetric monopulse feed network generating a circular polarization transmitter beam by transforming the radar transmitter signal to circular polarization (As another example, arrays of antennas may have shapes which are other than rectangular, as for example circular, in which case it may be desirable to interpret the terms "column" and "row", as used hereinbefore, as "ring" and "radial"(Col 11, line 37 - 41)
Bonthron and Ehret are considered analogous since they are both in the art of monopulse antennas therefore t would be obvious to one of ordinary skill the art before the effective filing date of present invention to combine teachings of Bonthron and Ehret to have a waveguide antenna feed with different polarization capabilities.	
Col 1, line 67 – Col 1, line 5.
Bonthron and Ehret are considered analogous since they are both in the art of monopulse antennas therefore t would be obvious to one of ordinary skill the art before the effective filing date of present invention to combine teachings of Bonthron and Ehret to have a waveguide antenna feed with different polarization capabilities.
Regarding claim 10, Bonthorn teaches the limitaitons set forth above but fails to teach wherein said plurality of duplexing devices comprises one of plurality of circulators, a plurality of duplexing filters, and a plurality of switches.
 However, Ehret teaches:
wherein said plurality of duplexing devices comprises one of plurality of circulators (signals received by the antenna element are coupled from port 410 to receive amplifier arrangement 420, also by way of circulator 426, which provides isolation between transmit amplifier arrangement 412 and receive amplifier arrangement 420(Col 6, Lines 56 - 60)
a plurality of duplexing filters (AD 1214a includes an analog bandpass filter 1310 having a port coupled to antenna element 912a(Col 18, lines 16 – 18))
and a plurality of switches (phase shifters, attenuators and/or switches(Col 5, lines 1 - 2)
Bonthron and Ehret are considered analogous since they are both in the art of monopulse antennas therefore t would be obvious to one of ordinary skill the art before the effective filing date of present invention to combine teachings of Bonthron and Ehret to have an antenna with different methods for preventing mutual interference between transmission and reception for a transceiver. 
s 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonthron (US 20050225481) in view of Artemenko(WO 2014011087).
Regarding claim 4, Bonthron teaches the limitations set forth above but fails to teach wherein said monopulse antenna feed comprises one of a Cassegrain antenna feed and a Gregorian antenna feed. However, Artemenko teaches aperture antennas include various reflector antennas, horn-lens antennas, Cassegrain and Gregorian antennas, as well as lens antennas (Page 2, Par 4).
 Bonthron and Artemenko are considered analogous since they are in the art of antennas therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Bonthron and Artemenko in order to have an antenna which can be adjusted based on the requirements with the usage of different systems such as Cassegrain or Gregorian type antennas.
Regarding claim 5, Bonthron teaches the limitations set forth above but fails to teach wherein said monopulse antenna feed comprises one of a first plurality of rectangular cross-section waveguides and a plurality of circular cross-section waveguides. However, Artemenko teaches in particular, the most practical antenna elements can be realized by widening of standard rectangular waveguides. In that case a cross- section of a horn antenna element also has a rectangular shape. In another embodiment, horn antenna elements with circular cross-section can be implemented to provide symmetrical (relatively to the lateral axis) antenna element radiation pattern inside the lens body (Page 10, Par 5).
Bonthron and Artemenko are considered analogous since they are in the art of antennas therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Bonthron and Artemenko in order to have an antenna with different waveguides to reduce the power loss for different transmissions.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonthron (US 20050225481) in view of Guler(US 6028562).
a waveguide-implemented single aperture antenna can be constructed using a planar array of waveguide slot radiators. The antenna includes multiple waveguide assemblies, each having a waveguide channel formed by a rear wall and a pair of spaced-apart side walls connected to each side of the rear wall. A rectangular ridge can run along the inside of the rear wall to allow a reduction in the physical width of the waveguide channel (Col 3, Line 42 – 28).
Bonthron and Guler are considered analogous since they are in the art of antennas therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Bonthron and Guler in order to have an antenna with different waveguides to reduce the physical width of the waveguide channel. 
Claims 12,14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonthron (US 20050225481) in view of Kay (US 20200119811).
Regarding claim 12, Bonthron teaches aperture antenna and feed but fails to teach a gimbal wherein said aperture antenna and said compact polarimteric monopulse waveguide antenna feed are mounted on said gimbal. However Kay teaches the antenna stabilizer mechanism may include a mechanical antenna positioner (such as a 3-axis gimbal) configured to selectively orient, for example, a main reflector of the RF feeder link antenna (0041).
Bonthron and Kay are considered analogous since they are in the art of antennas therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Bonthron and Kay in order to have an antenna can be mounted on gimbal to allow for physical rotation of the antenna. 
Regarding claim 14, Bonthron teaches aperture antenna and feed but fails to teach a positioner wherein said aperture antenna and said compact polarimetric monopulse waveguie antenna feed are mounted on said positioner. However Kay teaches the antenna stabilizer mechanism may include a mechanical antenna positioner (such as a 3-axis gimbal) configured to selectively orient, for example, a main reflector of the RF feeder link antenna (0041)
Bonthron and Kay are considered analogous since they are in the art of antennas therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Bonthron and Kay in order to have an antenna can be mounted on gimbal to allow for physical rotation of the antenna. 
Regarding claim 15, Bonthron teaches aperture antenna and feed antenna but fails to teach a ground station comprising said positioner. However, Kay teaches the illustrated ground-based RFTs 112ba and 112bb (0028, fig.1)
Bonthron and Kay are considered analogous since they are in the art of antennas therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Bonthron and Kay in order to have an antenna that can be positioned on the ground station. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable Bonthron (US 20050225481) in view of Zahavi (US 20130321204).
	Regarding claim 13, Bonthron teaches aperture antenna and feed but fails to teach a vehicle comprising said gimbal, said vehicle being at least one of a land-based vehicle, a water-surface vehicle, an aerial vehicle, and a space vehicle. However, Zahavi teaches this array is mounted on a set of gimbals 160 designed to perform slow, large angular motions(0025) and When installed aboard a mobile platform, land vehicle, aircraft or boat, the antenna must be able to rotate 360.degree. in Azimuth (0018)
Bonthron and Kay are considered analogous since they are both in the art of antennas therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Bonthron and Zahavi in order to have an antenna that can be positioned various vehicles and used in detection. 


Allowable Subject Matter
Claims 9 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ARTEM MELKUNOV/               Examiner, Art Unit 3648                                                                                                                                                                                         
/VLADIMIR MAGLOIRE/               Supervisory Patent Examiner, Art Unit 3648